Exhibit 10.47

FIRST AMENDMENT TO EACH OF THE PRUDENTIAL SEVERANCE PLANS SET FORTH BELOW

WHEREAS, on September 27, 2012, Hartford Life, Inc. (“Hartford Life”) and
Prudential Financial, Inc. (“Prudential”) entered into a Purchase and Sale
Agreement (the “Agreement”) whereby Prudential purchased certain assets of the
business conducted by The Hartford Financial Services Group, Inc.’s Life
Insurance Division (the “Hartford Transaction”); and

WHEREAS, pursuant to the Agreement, during the period from the Closing Date to
the first anniversary of the Closing Date, Prudential agreed to provide any
Transferred Employee who is included in the categories or tiers set forth in
Schedule 8.1(e)(i) of the Business Disclosure Schedule immediately before their
Effective Hire Date and whose employment is terminated on or after, and prior to
the first anniversary of, the Closing Date under circumstances that entitle such
Transferred Employee to receive severance benefits under the applicable policies
with cash severance benefits equal to the greater of (i) the cash severance
payments that would otherwise be made available to such Transferred Employee
under Prudential’s applicable severance plans and (y) the cash severance
benefits that such Transferred Employee would have received from Hartford Life
under the severance plan in which such Transferred Employee participated
immediately prior to the Hartford Transaction; and

NOW, THEREFORE, in order to carry out Prudential’s obligations under the
Agreement, the Prudential Severance Plan, the Prudential Severance Plan for
Executives and the Prudential Severance Plan for Senior Executives are hereby
amended, effective as of the Closing Date, in each case, to add a new section
entitled “Special Rules for Hartford Transaction Employees” at the end of
Section 4 thereof, to read as follows:

FIRST AMENDMENT TO THE PRUDENTIAL SEVERANCE PLAN (AS AMENDED AND RESTATED AS OF
NOVEMBER 1, 2011)

4.8 Special Rule for Hartford Transaction Employees. This Section 4.8 is being
adopted to satisfy certain obligations of Prudential Financial
Inc.(“Prudential”) to certain persons who became employees of Prudential or one
its affiliates by reason of the transactions contemplated under the Purchase and
Sale Agreement, dated as of September 27, 2012, by and between Prudential and
Hartford Life Inc. (the “Hartford Purchase Agreement”), pursuant to which
Prudential acquired certain assets of the business conducted by The Hartford
Financial Services Group Inc.’s Life Insurance Division (the “Hartford Asset
Purchase Transaction”). Capitalized terms not defined herein shall have the
meaning set forth in the Hartford Purchase Agreement. In connection with the



--------------------------------------------------------------------------------

Hartford Asset Purchase Transaction, any Transferred Employee whose category or
tier while employed by Hartford Life or one of its affiliates is determined by
the Company to map to a tier eligible for participation in the Plan shall be
eligible to participate in the Plan and such mapping shall be final and binding
on the Transferred Employee. If any such Transferred Employee’s employment is
terminated prior to the first anniversary of the Closing Date of the Hartford
Asset Purchase Transaction under circumstances that would entitle such
Transferred Employee to severance benefits determined under this Section 4 and
this Plan, but such severance payments would be less favorable to the
Transferred Employee than the severance payments to which the Transferred
Employee would have been entitled to under the applicable Seller Severance Plan
covering such category or tier level immediately prior to the affected
Transferred Employee’s Effective Hire Date, then in lieu of the payments
otherwise payable to such Transferred Employee under this Section 4 such
Transferred Employee shall be eligible to receive severance payments equal to
the Seller Severance Benefit.

FIRST AMENDMENT TO THE PRUDENTIAL SEVERANCE PLAN FOR EXECUTIVES (AS AMENDED AND
RESTATED AS OF NOVEMBER 1, 2011)

4.8 Special Rule for Hartford Transaction Employees. This Section 4.7 is being
adopted to satisfy certain obligations of Prudential Financial
Inc.(“Prudential”) to certain persons who became employees of Prudential or one
its affiliates by reason of the transactions contemplated under the Purchase and
Sale Agreement, dated as of September 27, 2012, by and between Prudential and
Hartford Life Inc. (the “Hartford Purchase Agreement”), pursuant to which
Prudential acquired certain assets of the business conducted by The Hartford
Financial Services Group Inc.’s Life Insurance Division (the “Hartford Asset
Purchase Transaction”). Capitalized terms not defined herein shall have the
meaning set forth in the Hartford Purchase Agreement. In connection with the
Hartford Asset Purchase Transaction, any Transferred Employee whose category or
tier while employed by Hartford Life or one of its affiliates is determined by
the Company to map to a tier eligible for participation in the Plan shall be
eligible to participate in the Plan and such mapping shall be final and binding
on the Transferred Employee. If any such Transferred Employee’s employment is
terminated prior to the first anniversary of the Closing Date of the Hartford
Asset Purchase Transaction under circumstances that would entitle such
Transferred Employee to severance benefits determined under this Section 4 and
this Plan, but such severance payments would be less favorable to the
Transferred Employee than the severance payments to which the Transferred
Employee would have been entitled to under the applicable Seller Severance Plan
covering such category or tier level immediately prior to the affected
Transferred Employee’s Effective Hire Date, then in lieu of the payments
otherwise payable to such Transferred Employee under this Section 4 such
Transferred Employee shall be eligible to receive severance payments equal to
the Seller Severance Benefit.

 

2



--------------------------------------------------------------------------------

FIRST AMENDMENT TO THE PRUDENTIAL SEVERANCE PLAN FOR SENIOR EXECUTIVES (AS
AMENDED AND RESTATED AS OF NOVEMBER 1, 2011)

4.7 Special Rule for Hartford Transaction Employees. This Section 4.7 is being
adopted to satisfy certain obligations of Prudential Financial
Inc.(“Prudential”) to certain persons who became employees of Prudential or one
its affiliates by reason of the transactions contemplated under the Purchase and
Sale Agreement, dated as of September 27, 2012, by and between Prudential and
Hartford Life Inc. (the “Hartford Purchase Agreement”), pursuant to which
Prudential acquired certain assets of the business conducted by The Hartford
Financial Services Group Inc.’s Life Insurance Division (the “Hartford Asset
Purchase Transaction”). Capitalized terms not defined herein shall have the
meaning set forth in the Hartford Purchase Agreement. In connection with the
Hartford Asset Purchase Transaction, any Transferred Employee whose category or
tier while employed by Hartford Life or one of its affiliates is determined by
the Company to map to a tier eligible for participation in the Plan shall be
eligible to participate in the Plan and such mapping shall be final and binding
on the Transferred Employee. If any such Transferred Employee’s employment is
terminated prior to the first anniversary of the Closing Date of the Hartford
Asset Purchase Transaction under circumstances that would entitle such
Transferred Employee to severance benefits determined under this Section 4 and
this Plan, but such severance payments would be less favorable to the
Transferred Employee than the severance payments to which the Transferred
Employee would have been entitled to under the applicable Seller Severance Plan
covering such category or tier level immediately prior to the affected
Transferred Employee’s Effective Hire Date, then in lieu of the payments
otherwise payable to such Transferred Employee under this Section 4 such
Transferred Employee shall be eligible to receive severance payments equal to
the Seller Severance Benefit.

IN WITNESS WHEREOF, in accordance with Section 6.2 of each of the Prudential
Severance Plan, the Prudential Severance Plan for Executives and the Prudential
Severance Plan for Senior Executives, the foregoing First Amendments are hereby
executed on the date set forth below.

 

By:     /s/ Sharon C. Taylor Name:   Sharon C. Taylor

Title:

  Senior Vice President, Human Resources

Date:

  December 11, 2012

 

3